Citation Nr: 1452130	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-05 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a disability of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied the Veteran's claims for service connection.  In December 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.   

In November 2012, the Veteran testified during a Board video conference hearing appeared before the undersigned Veterans Law Judge (VLJ).  .  The transcript of this hearing is associated with the claims file.   

The Board notes that one of the Veteran's original claims was for service connection for bilateral shin splits.  However, in light of the diagnosis of record ( peripheral vascular disease), and to give the Veteran every consideration in connection with this claim, the Board has expanded the claim as zed as service connection for a disability of the bilateral lower extremities, as reflected on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009), 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  While the VBMS file does not contain any documents at this time, the documents in Virtual VA are duplicative of the documents in the paper claims file.

The Board's decision on the claims for service connection for hearing loss and tinnitus is set forth below.  The matter of entitlement to service connection for a disability of the bilateral lower extremities is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.  

3.  The only testing results of record establish that the Veteran does not have hearing loss to an extent recognized as a disability for VA purposes in either ear.

4.  Although tinnitus was not documented during service, competent, credible, and probative lay evidence indicates that the Veteran began experiencing ringing in his ears in service, and that such has continued, to date.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

At the outset, the Board notes that, given the favorable disposition of the claim for service connection for tinnitus 

Pertinent to the claim for service connection for hearing loss, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, a November 2008 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for hearing loss, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter meets the Pelegrini and Dingess/Hartman content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, a private medical record, and a VA examination report.  Also of record and considered in connection with the appeal is the transcript of the November 2008 Board hearing, along with  various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As for the Veteran's Board hearing, he was afforded full opportunity to set forth his contentions during the hearing before the undersigned. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the hearing, the undersigned enumerated the issues on appeal-to include the issues herein decided.  Pertinent to these matters, information was solicited from the Veteran as to why he believes he has hearing loss and tinnitus related to his service, and whether he had any medical opinion(s) in support.   Therefore, not only was the issue explained . . . in terms of the scope of the claim for benefits, but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, during the hearing, nothing gave rise to the possibility that any additional, existing evidence had been overlooked ..


In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.   38 C.F.R. § 3.385.

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that, pertinent to both claims herein decided, the Veteran asserts that he was a repairman in service, and that as a repairman, he worked on generators, tanks, and trucks-a noisy environment.  His DD-214 documents that his military occupational specialty (MOS) was fuel and electric systems repair, and the Board finds no reason to question the veracity of his assertions of in-service noise exposure associated with his duties.  As such, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  



A. Bilateral Hearing Loss

The Veteran's STRs are silent with respect to any complaint, finding, or diagnosis pertinent to hearing loss.  His September 1989 enlistment examination revealed normal ears, and no hearing loss was noted.  .  In a report of medical history dated in September 1989, he denied having any hearing loss or ear problems.  The report of an October 1989 audiological evaluation notes that the Veteran was routinely exposed to hazardous noise, but did not document any hearing loss.

An October 2008 report from Concentra Medical Centers notes that the Veteran had bilateral high frequency hearing loss.  However, the report does  not include the audiometric or other testing results, or any  etiology opinion on the Veteran's high frequency hearing loss.  

The report of a December 2011 VA audiology examination reflects that, on audiometric testing, pure tone thresholds, in decibels, were as follows:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Average
Right 
15
15
15
15
15
15
Left
10
10
10
10
10
10

The Veteran's speech discrimination score for each ear was 100 percent.  The examiner noted that the results of the examination indicated normal bilateral hearing.  She also indicated that the test results were valid for rating purposes.  Because the Veteran had normal hearing bilaterally, the  examiner did not provide an etiology  opinion.

In light of the foregoing, the Board concludes that service connection for bilateral hearing loss is not warranted because competent, probative evidence establishes that the Veteran does not hearing loss disability for VA purposes.   Although the private 2008 report includes an unsupported assessment of bilateral high frequency hearing loss, as noted above, establishing hearing loss disability for VA purposes is based on testing results obtained on audiological evaluation, not diagnosis,  See 38 C.F.R. § 3.385.  Here, the only such testing results of record do not meet the requirements to establish hearing loss in either ear to an extent recognized as a disability.   In this respect, the Board assigns great probative value to the findings of the December 2011 VA examiner, because the examination was conducted by a licensed audiologist, who administered appropriate testing, and concluded that the test results were valid for rating purposes.  

Given the noted VA testing results, and the degenerative nature of hearing loss, the Board assigns no probative weight to the unsupported diagnosis reflected in the earlier, October 2008 report from Concentra Medical Centers.  In addition to the fact that that report does not include any testing results to support the diagnosis of high frequency hearing loss, it was noted that the Veteran had recently gone through a DOT examination (for a truck driver), and passed without hearing aids-a fact which further casts doubt on the examiner's assessment.  Notably, there is nothing in the record, to include  post December 2011, that contradicts the probative, December 2011 testing results,  and establishes that the Veteran, in fact, has a hearing loss disability under 38 C.F.R. § 3.385. 

The Board acknowledges the Veteran's suggestions that the December 2011 testing was not valid.  Specifically, the Veteran asserts that the examiner told him to inform the examiner when the Veteran thought he heard something, not when he actually heard something.  However, the Board notes that there is nothing in the record that indicates that the December 2011 examination was not appropriately conducted.  Moreover, the Board finds that the Veteran is neither competent to assess the validity of a hearing test, or to counter the results of such testing on the basis of his lay assertions, alone.   

The Veteran, as a lay person , is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he simply does not have the appropriate training and expertise comment on the validity of prior testing results, to provide, on the basis of his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a) (2014) (defining "competent medical evidence" as is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Hence, his assertions in this regard have no probative value.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Under these circumstances, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-evidence of the currently claimed disability upon which to predicate a grant of service connection-has not been met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against an essential requirement for service connection,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Tinnitus

Initially, the Board notes that the Veteran has asserted experiencing ringing in his ears, and reports of VA and private examinations document a diagnosis of bilateral tinnitus.  As such, the first requirement of a service connection claim, which is the existence of a current disability, is met.  Inasmuch as the Board has already found that the Veteran's assertions of in-service noise exposure are credible consistent with the circumstances of his service, the second requirement for service connection-incurrence of an in-service injury or disease-is also met.

The third requirement for service connection is establishing a nexus between the in-service event or injury and the current disability.  Considering the totality of the record, and affording Veteran the benefit of doubt, the Board further finds that this requirement has  been met in the present case.  

The Veteran's STRs are silent as to any complaint, finding, or diagnosis  pertinent to  tinnitus while in service.

An October 2008 report from Concentra Medical Centers documents the Veteran's statement  that he had ringing in his ears.  No etiology  opinion was provided with respect to the Veteran's tinnitus.   

During a December 2011 VA audiological evaluation, the examiner documented recurrent tinnitus since service.  However, she stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because the Veteran stated that the onset of his tinnitus was with hearing loss, but that he did not have hearing loss.  In this respect, the Board affords no probative weight to this opinion because the examiner's statement is a non-opinion that weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board points out, however, that an opinion by a competent professional is not necessarily needed with respect to tinnitus.  Tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears).  See also Jandreau, 492 F.3d at  1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).  Given the nature of the disability, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that there exists a nexus between the Veteran's tinnitus and his military service.  

Although the Veteran's service records do not document any complaints, findings or diagnosis pertinent to tinnitus, during his November 2012 Board hearing, the Veteran stated that he has experienced tinnitus consistently both during service, and since service.  In other words, the Veteran testified that the ringing in his ears began while he was in service, and has continued, to date.  See Transcript, p. 5.  In this regard,  the Veteran has offered competent testimony on matters within his personal knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Notably, although his medical history at separation did not explicitly reference tinnitus, or ringing in the ears, there is nothing in the file that directly contradicts his assertions as to the onset and continuity of his symptoms of tinnitus.  As such, his assertions in this regard are deemed credible and, hence, persuasive.  

Given the totality of the evidence, to particularly include the credible lay assertions in support of his claim, and resolving all reasonable doubt in his favor, the Board finds that the criteria for service connection for tinnitus are met.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for a disability of the bilateral lower extremities is warranted.

The Board notes that the Veteran's STRs show that in September 1990, he complained of pain along both shins after a test.  Moreover, another note dated in  September 1990 shows Veteran's complaints of severe pain in his shins.  

During a January 2009 VA bones examination, the examiner found that there were no indications of shin splints.  However, the examiner diagnosed the Veteran with bilateral peripheral vascular disease of the lower extremities and edema (which was noted to be below the knees).  The examiner also reported that the Veteran had poor pedal pulses.  However,  the examiner did not provide an opinion as to whether the Veteran's bilateral peripheral vascular disease of the lower extremities is  related to his severe shin complaints in service.  Therefore, a remand is necessary to obtain an addendum opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  

If the prior examiner is not available, that fact should be documented in the claims file, and the AOJ should, to the extent possible, obtain an etiology opinion from an appropriate physician, based on claims file review.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary.  The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 





Prior to arranging to obtain further medical opinion in this matter, to ensure that all e all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange to obtain an addendum opinion from  the January 2009 VA examiner addressing the etiology of diagnosed bilateral peripheral vascular disease of the lower extremities and edema. 

If the prior examiner is not available, that fact should be documented in the claims file, and to the extent possible, obtain an etiology opinion from an appropriate physician, based on claims file review.  Only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.  

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide an opinion, based on review of the claims file and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral peripheral vascular disease of the lower extremities with edema had its onset in, or is otherwise medically-related to service, to particularly include the complaints of shin pain noted therein.  

In rendering the requested opinion, the examiner must consider and address all pertinent medical evidence and lay assertions, to include any assertions as to continuity of symptoms since service.  

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.  

4.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence associated with the paper and/or electronic file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development.  It is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


